Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered and they are persuasive in part.
Regarding the 101 rejection of claims 15, 19 and 20, first, Applicant clarifies the “improvement” of their claimed invention over the prior art by stating “the key to the improvement is obviating the expensive and difficult-to-maintenance imaging device which is still used conventionally”.  It is curious that Applicant describes the “key to the improvement” as removing a conventional imaging device yet then claims (see dependent claim 20) an imaging device or the use of an imaging device.  Thus the asserted “improvement” is contradicted by Applicant’s own claims.  Because Applicant contradicts their own asserted improvement the Office is not persuaded that their 
Even if the Office were to ignore dependent claim 20 and only look at independent claim 15 it must still be determined if the claimed subject matter (rather than the lack of claimed subject matter i.e. an imaging device) is analogous to any of the examples that the courts have indicated may be sufficient to show an improvement in existing technology (see MPEP 2106.05(a)(II) specifically vi and vii) or distinguished from the examples that the courts have indicated may not be sufficient to show an improvement to technology (see specifically iii).  
Since Applicant has remained silent regarding the analysis provided in the previous 101 rejection wherein the Office concluded that the claimed method does not amount to significantly more than the judicial exceptions, the Office has no choice but to maintain that the analysis was correct and thus the conclusion to reject claim 15 under 35 USC 101 was also correct.
The 112 rejections have been overcome and are withdrawn.  However new 112 rejections have been found and are listed below.
The 103 rejections have been overcome and are withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7-12, 14, 15 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea and mental process without significantly more. 

These judicial exception are not integrated into a practical application because the claims are directed to basic observation and analysis steps that merely take in data and do mental math processes. The use of sensors to provide the data to the abstract method is merely extra solution data gathering that would similarly be done in the mind of a human observer.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the compressor and rotor disk are described only at a high level of generality and are not integrated into the inventive concept beyond merely locating the components to which the process is applied.  Moreman US 4046434 identify the gas turbine engine as comprising a compressor, combustor and turbine as well-understood, routine and conventional sections, Blessing US 4969326 col. 1 ln. 15-20 identify the compressor having a rotor disk as well-understood, routine, conventional, and Khibnik US 20150345325 [0041] describes timing sensors and a controller for measuring a blade’s deformation on a rotor disk in gas turbine engines as well-understood, routine, conventional.  Additionally the controller also so recognized by the court decisions listed in MPEP § 2106.05(d).  Because the recited elements of timing sensors and controllers are routine and conventional in the art and they merely carry out the steps of the abstract idea, the 
Claims 4, 7 and 8 are rejected due to their dependence from claim 1.
Claims 9 and 14 recite the mental process of acquiring an image.  This judicial exception is not integrated into a practical application because the claims are directed to basic observation that merely takes in data.  The acquisition of an image is merely extra solution data gathering that would similarly be done in the mind of a human observer.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the acquisition of an image is vaguely described at a high level of generality and are not integrated into the inventive concept beyond the acquisition of data to which the mental process is applied. 
Shipper US 20150239043 at [0002] and [0027-28] identifies the acquisition and analysis of images as well-understood, routine and conventional. Because the recited image acquisition is routine and conventional in the art and merely carries out an extra solution data gathering step of the abstract idea, the claim, when considered as a whole, fails to amount to significantly more than the abstract idea and thus fail to meet the requirements of 35 USC 101.
Claim 21 is rejected due to the dependency from claim 9.
With respect to method claim 15, the claim recites a mental process – concepts performed in the human mind (including an observation, evaluation, judgement, opinion). This judicial exception is not integrated into a practical application because no practical application is claimed i.e. no action is taken after the determination is made. Applicant is encouraged to claim a practical application such as removing and replacing 
Claims 19 is rejected due to the dependence from claim 15.
For claim 20, see the analysis of claims 9 and 14 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-12, 14-15 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is unclear in that it recites 
a storage part in which a chord length of the blade in a steady state is stored as reference data, the stored reference data including a camber line of the blade in the steady state and a width (w) of the rotor disk as specified by a manufacturer.
The recitation is unclear in that the reference data is initially defined as being “a chord length”, then the recitation expands the reference data to include a camber line and width of the rotor disk.  Thus the true scope of the reference data is unclear.

Claim 4 is unclear in that it recites that the first tip sensor faces the leading edge yet claim 1 recites that it, the first tip sensor, detects a time point at the trailing edge.  Similarly claim 4 also recites that the second tip sensor faces the trailing edge yet claim 1 recites that it detects a time point at the leading edge.
Claim 12 is unclear for the reasons stated in the rejection of claim 1 above.
Claims 14 is unclear for its dependency from claim 12.
Claim 15 is unclear for the reasons stated in the rejection of claim 1 above.
Claims 19 and 20 are unclear for their dependency from claim 15.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 recites that the controller is configured to extract only a camber line and then to compare the extracted camber line with a reference camber line.  However claim 1 requires the controller to estimate a chord length and determine if the estimated chord .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745